Citation Nr: 1123072	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  07-38 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals, right ankle fracture.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from January 1961 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran resides in the jurisdiction of the Denver, Colorado RO.  

The Veteran has submitted written statements indicating that he is unable to work due to his service-connected right ankle disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for unemployability because of the severity of service-connected disability is part of an increased rating claim once such claim is raised by the record.  Accordingly, the issues on appeal have been restyled to include a claim for a total disability rating based upon individual unemployability (TDIU).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Residuals of right ankle fracture is manifested by dorsiflexion of 5 degrees and plantar flexion of 15 degrees; and by functional impairment that more nearly approximates ankylosis in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.   






CONCLUSION OF LAW

The criteria for a 30 percent rating for residuals of right ankle fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

An October 2006 letter provided the Veteran with notice of the evidence required to substantiate his increased rating claim.  The letter informed the Veteran what evidence he should provide and advised him of the types of evidence that VA would attempt to obtain on his behalf.  The letter explained how disability ratings and effective dates are determined.  The VCAA notice satisfied the timing requirements set forth in Pelegrini, as it was provided prior to the rating decision on appeal.

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran was afforded VA examinations.  

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008) 

 The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).

With respect to joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  See 38 C.F.R. § 4.45.

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

The RO has assigned a 20 percent rating for the Veteran's right ankle disability under Diagnostic Code 5271.  Diagnostic Code 5271 provides that a maximum evaluation of 20 percent is assignable for marked limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).

Diagnostic Code 5270, pertaining to ankylosis, is also relevant.  A 20 percent evaluation is assignable for ankylosis of the ankle in plantar flexion less than 30 degrees.  A 30 percent rating is assignable for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 percent rating is assignable for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2010).

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The Board notes that the normal range of dorsiflexion is from 0 to 20 degrees and normal plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2010).

Other Diagnostic Codes pertaining to the ankle include Diagnostic Code 5272, which pertains to ankylosis of the subastragalar or tarsal joint; Diagnostic Code 5273, which pertains to malunion of the os calcis or astralgus; and Diagnostic Code 5274, pertaining to astragalectomy.

The words "moderate" or "marked" are not defined in Diagnostic Code 5271. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6 (2010).  

The Veteran had a VA examination in November 2006.  The examination report reflects that the Veteran reported pain and stiffness in the ankle.  There was no history of weakness, swelling, heat, redness or instability.  The Veteran reported that pain medication provided some relief.  The Veteran reported flare-ups.  The frequency and duration of flare-ups depended on activity.  The severity was an 8 on a scale of 1 to 10.  Precipitating factors included walking 10 minutes, standing 10 minutes, getting up and down from the floor, squatting and using stairs.  Alleviating factors included rest.  The flare-ups resulted in temporary impairment in standing and walking.  The Veteran reported that he could not do farm work, climb up and down stairs or jump.  The VA examiner indicated the Veteran remained independent in self care and activities of daily living.  The examiner noted that the Veteran's ankle condition interfered with his ability to fully enjoy recreational activities, complete vigorous household chores and engage in forms of employment which require continuous demanding physical endurance.  
Upon range of motion testing, the Veteran had dorsiflexion of 10 out of 20 degrees.  He had plantar flexion of 20 out of 45 degrees.  Inversion was 10 out of 30 degrees, and eversion was 10 out of 20 degrees.  The examiner noted that there was no change with repeated or resisted motion.  The examiner indicated that the joint was not painful on motion.  The Veteran had a normal gait.  He had pain and stiffness on standing and walking.  There was no evidence of abnormal weight bearing.  The examiner diagnosed residuals of right ankle fracture.  

The Veteran had a VA examination in July 2009.  The Veteran reported flare-ups of joint disease of an 8 on a scale of 1 to 10.  Precipitating factors that were noted included cold weather, walking more than 200 feet, standing for 15 minutes or using stairs.  Alleviating factors included rest and medications.  Functional impairments during flare-ups included impairment in standing and walking.  The examiner noted that the Veteran had to limit walking to 200 feet and standing to 10 minutes.  The Veteran reported that climbing stairs caused discomfort.  He could not squat, run, jump or jog.  

On physical examination of the ankle, it was noted that the Veteran was unable to rise on toes and heel.  He had dorsiflexion of 5 out of 20 degrees.  Plantar flexion was 15 out of 45 degrees.  The examiner noted inversion of 10 out of 30 degrees and eversion of 5 out of 20 degrees.  The examiner indicated that the joint was not painful with motion.  There was no change with repeated or resisted motion.  It was noted that the Veteran ambulates slowly with a cane.  The examiner diagnosed traumatic arthritis, right ankle, status post fracture right ankle.  

In a written statement dated in November 2006, the Veteran described the symptoms associated with his ankle.  He stated that his ankle is weak, and he uses a cane all the time.  

As noted above, the rating criteria for ankle disabilities provide that a rating in excess of 20 percent is only assignable when there is ankylosis.  There are no objective findings of ankylosis in this case.  However, under DeLuca,  the Board must consider factors such as weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  The VA examination reports indicate that the Veteran has flare-ups, the severity of which are described as a 9 on a scale of 1 to 10.  The examinations reflect that such flare-ups result in impairment of standing and walking.  In consideration of the findings of functional impairment, the Board concludes that the Veteran's right ankle disability more nearly approximates ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees, for which a 30 percent rating is warranted under Diagnostic Code 5270.  The Board finds that a higher rating of 40 percent is not warranted, as the evidence does not reflect objective findings of ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity or functional impairment which more nearly approximates these criteria.   Accordingly, a 30 percent rating is granted for residuals of right ankle fracture.

III.  Extraschedular considerations

In exceptional cases, including when a disability causes marked interference with employment or requires frequent periods of hospitalization, a higher evaluation may be available on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(2010).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determined whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedular is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has submitted evidence of unemployability due to service-connected disabilities.   Thus, the Veteran presents a claim for a TDIU.  Nonetheless, the Veteran has not required frequent periods of hospitalization for this disability, nor are any findings present that are not reflected in the 30 percent rating awarded in this decision.  Nor are any findings present that are not reflected in the rating assigned.  Accordingly, the Veteran's claims do not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, and the Board is not required to remand these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2010).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 30 percent rating is granted for residuals, right ankle fracture, subject to regulations governing the payment of monetary benefits.


REMAND

The Veteran alleges that he is unemployable due to service-connected disabilities.  A TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2010).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter pertaining to the claim for a TDIU. 

2.  Schedule the Veteran for a VA examination to assess the effect of his service-connected disabilities on his employability.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.  The examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service- connected disabilities, in and of themselves, prevent him from securing or maintaining substantially gainful employment.

3.  Following the requested development, the claims of entitlement to an increased rating for residuals of right ankle fracture, to include on an extraschedular basis, and entitlement to a TDIU should be readjudicated in an SSOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration. 




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


